DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to slide nozzle plate holding apparatus.
Group II, claim 11, drawn to slide nozzle plate holding method.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: group I and group II
a plate-holding apparatus comprising: a plurality of holding portions having widening and narrowing means to selectively widen and narrow a distance between the plurality of holding portions, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yoshinobu et al. (JPH07132484) teaches this feature in a form of a chuck 13 the comprises to pair or claws 14 and 15 that are configured to selectively widen and narrow the distance therebetween in other to accommodate of hold the pate in place. 

5.	During a telephone conversation with Attorney Paul D. Bianco on 12/03/2020 a provisional election was made with traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the 
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 2 and 5, each recites the limitation “a widening and narrowing means to selectively widen and narrow……..”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the recited means is described in the specification para [0014]  for example as the parallel hand (3).

Interpretation of Claim
8.	Claim 1 in lines 2-3 recites the limitation “the plate is movable along a guide so as to allow the plate to be attached to a plate-receiving metal frame of a sliding nozzle device while positioning the plate along the guide”, however since the guide is defined in the specification  para [0020] as an inclined surface of the upper nozzle (8); said guide is therefore, construed by the Examiner as not being part of the claimed plate holding apparatus or not being an integral part of the structure of the plate holding apparatus being claimed; and thus it is not accorded any substantial patentable weight. 
Claim 1, lines 8-11, recites the limitation “wherein the plate holding apparatus is configured such that, when the plate is held in a state in which the to-be-held portion of the plate is engaged with the engagement groove, the engagement groove has a gap which allows the plate to be moved in a longitudinal direction, a width direction and a thickness direction of the plate.”  
From the manner in which this claimed limitation is recited, it appears said gap is ensured or formed based on the manner in which the to-be-held portion of the plate is held by the plurality of holding portions to engage with the engagement groove. Therefore said gap is neither a fixed feature or structure of the plurality of holding portions nor the engagement groove, and as such may changed based on the configuration of the plate.
Furthermore it is well settled that manner of use of a system of an apparatus (in this the claimed allowed or ensure gap) cannot be relied upon to fairly further limit claims to apparatus itself. Also see MPEP 2114 and 2115. The Examiner, therefore 

Drawings
9.	The drawings are objected to because the pressing portion described in the specification para [0022] and the gap (see specification para [0017]) between the to-be-held portion of the plate and an inner wall surface of the engagement groove are both designated by the numeral (5) in the drawings figures 4 and 6 respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held 
in abeyance.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in lines 4-5 the limitation “a plurality of holding portions having an engagement groove engageable with a to-be-held portion of the plate”; and in lines 8-10, the limitation “wherein the plate holding apparatus is configured such that, when the plate is held in a state in which the to-be-held portion of the plate is engaged with the engagement groove, the engagement groove has a gap”. In particular, it is unclear if (1) each of the plurality of holding portion has its own engagement groove or the plurality of engagement portion as combined defines a unit engagement groove? (2) It is also unclear as to how a singular engagement groove can engage the to-be-held portion of the plate that is defined in the specification as a plurality of corners of each of the longitudinal opposite ends of the plate. The claim is therefore rendered indefinite since the metes and bounds are unascertainable.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative how the engagement groove is defined in the plurality of holding portions to allow the to-be-held portion of the plate to be engaged in the manner as claimed. 

Allowable Subject Matter
12.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
13.	The following is a statement of reasons for the indication of allowable subject matter: the Patents to Yamamoto et al. (US 5,645,793) and Yoshinobu  et al. (JPH07132484) are the closest art of record that teaches an apparatus for fitting/removing sliding nozzle valve plate into or out from a sliding nozzle device. Yamamoto et al. teaches a plate holding apparatus that comprises a pair of clamping arms (6, see figures 1 and 2 and column 3, lines 5-60), with each clamping arm including a projection part (6a) for engaging or fitting into a slot or recess in the plate cartridge assembly to allow the plate cartridge to be gripped firmly to be mounted in the sliding nozzle assembly (see abstract, figures 1 and 2 and column 3, lines 5-60); while Yoshinobu et al.  teaches a pair of claws (14, see figures 1 and 3) of a parallel chuck (13, see figures 1 and 3, and the English abstract, and the entirety of the Espacenet English Machine Translation Version) for grasping the plate; however both prior art either considered individually or as combined  differs from the instant claimed invention .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hicks et al. (US 8,783,828) and Yoshihara (US 3,850,351) are also cited in PTO-892.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733